***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      ASHMORE v. HARTFORD HOSPITAL—CONCURRENCE

   McDONALD, J., concurring. In Munn v. Hotchkiss
School, 326 Conn. 540, 569–79, 165 A.3d 1167 (2017),
this court determined that the trial court had not abused
its discretion in denying a motion for remittitur of a
damages award of approximately $41.5 million, $31.5
million of which were noneconomic damages. I wrote
separately in that case to express my concern that our
remittitur jurisprudence is internally inconsistent and
fails to provide clear guidance as to the point at which
a verdict should be deemed excessive. See id., 579–88
(McDonald, J., concurring). I emphasized that the lack
of objective guideposts for the review of noneconomic
damages presented a particularly vexing problem and
suggested that the legislature would be best suited to
remedy this concern. As of yet, the legislature has taken
no remedial action, leaving this court to fill the void.
   The present case is a prime example of how objective
guideposts result in more logical, consistent outcomes.
By adopting the common sense presumption that a loss
of consortium award ordinarily should not substantially
exceed the corresponding wrongful death award to the
directly injured spouse, this court was able to limit its
review to considering whether the evidence demon-
strated exceptional or unusual circumstances to justify
a loss of consortium award almost four times as great
as the wrongful death award. After we applied this
standard, the result was clear.
   I join the majority opinion but write separately to
note that, under the current state of our law, the unpre-
dictability of noneconomic damages awards will con-
tinue to exist in other circumstances. It appears that
the abuse of discretion standard of review that we
utilize to consider whether a trial court’s order as to
whether a verdict is excessive as a matter of law will
remain a legal oxymoron in our jurisprudence unless
and until the legislature clarifies its intent in General
Statutes § 52-216a. Without restating it here, I continue
to maintain my view on the subject as articulated in
Munn.